PER CURIAM:
We have, examined the record of trial, the assignment of error and the government’s reply thereto and have concluded that the findings of guilty to the four closely related but separate offenses to which appellant pleaded guilty are correct in law and fact.1 The circumstances of this case reveal the taking of $140 in currency from the room of a friend by another Marine, with the assistance of appellant, but the record also reflects that: appellant received no benefit; was anxious to and volunteered to make *597restitution; still retains the friendship of the victim; is only 19 years old, with rehabilitation potential; has earnestly requested a second chance; and, the military judge concluded appellant acted “more from dumbness than greed” and saw “potential for further service in the Marine Corps” in recommending suspension of the bad conduct discharge. Under all the circumstances, we find an unsuspended bad conduct discharge inappropriate.
The findings of guilty as approved below are affirmed. Only so much of the sentence as provides for confinement at hard labor for seven months and forfeiture of $150 pay per month for seven months is affirmed.

. Prior to trial the convening authority agreed that the appellant’s plea to “wrongful appropriation” in lieu of “larceny”, would be accepted.